Exhibit 10.2

 

[LOGO]

Science Applications International Corporation

An Employee-Owned Company

 

VIA FEDERAL EXPRESS

 

 

October 3, 2003

 

Mr. Kenneth C. Dahlberg

36 Alexander Street

Alexandria, Virginia 22314

 

Dear Mr. Dahlberg:

 

Should you accept the offer of employment with SAIC, a recommendation will be
submitted to the Bonus Compensation Committee of the Board of Directors
requesting that you be awarded 104,919 shares of SAIC’s vesting Class A Common
Stock. (1) This award recognizes the forfeiture of the restricted stock and
unvested option shares granted to you by your current employer.  The award of
vesting stock would be on the terms set forth in the sample Stock Restriction
Agreement.  If the recommendation is approved, the appropriate number of shares
will be credited to your account and a Stock Restriction Agreement for the
shares will be forwarded as soon as practicable after your date of hire.  This
Agreement will need to be signed and returned within 120 days from the award
date or the award of vesting shares will be forfeited. The value of your award
may vary depending upon the Formula Price of the stock in effect when the stock
is issued.  Currently, the Formula Price is $30.50 per share and is scheduled to
be re-evaluated on October 10, 2003.  The calculation of the Formula Price is
described in the Prospectus, which will be provided to you during your new
employee orientation. Except for applicable state and Federal taxes, this stock
will be awarded at no cost to you.

 

A recommendation will also be submitted to the Stock Option Committee of the
Board of Directors requesting that you be granted a vesting option to purchase
up to 225,000 shares of SAIC’s Class A Common Stock. (2) The exercise price of
such option will be the Formula Price in effect on the October 2003 quarterly
trade date.  If the recommendation is approved, an option agreement will be
forwarded to you.

 

You will be eligible to participate in the long-term incentive compensation plan
referred to in your employment offer letter.  Your annual long-term bonus for
SAIC fiscal year 2005 (FY05) ending in January 2005 will be awarded in the form
of a vesting option to purchase shares.  The number of option shares granted at
target for FY05 will be equal to $5,300,000 divided by the Formula Price in
effect when the option is granted.

 

In addition, a recommendation will be submitted to the Operating Committee of
the Board of Directors requesting that you be given the opportunity to subscribe
to purchase up to 20,000 shares of SAIC’s Class A Common Stock in the Limited
Market and, contingent upon such purchase, to receive a vesting option for up to
60,000 shares of SAIC’s Class A Common Stock (three options for every share you
purchase).  If the recommendation is approved, a formal offer will be forwarded
to you along with information on how to acquire the shares approximately three
weeks prior to the trade date.  This opportunity to subscribe to purchase the
SAIC Class A Common Stock as described above would be limited to the first four
trade dates following your start date.  The acquisition price of the stock and
the exercise price of the option will be the Formula Price in effect when you
purchase the stock.

 

--------------------------------------------------------------------------------

(1)           This award may be deferred in the SAIC Key Executive Non-Qualified
Deferred Compensation Plan.  In order to defer your stock and/or vesting stock
you must complete the enclosed deferral forms and return them to Bernie Theule
before your first day of work.

 

(2)           The option will be granted pursuant to the 1999 Stock Incentive
Plan, which will be provided to you when you start work.

 

10260 Campus Point Drive, San Diego, CA 92121-1578 (858) 826-6000

 

--------------------------------------------------------------------------------


 

SAIC Class A Common Stock is subject to certain restrictions described Article
Fourth of SAIC’s Certificate of Incorporation, which will be provided at the new
hire orientation.  Any offer will be based on the Prospectus. If you have any
questions regarding the acquisition of SAIC’s securities, please contact SAIC’s
Stock Programs Department at (800) 785-7764 in San Diego, California.

 

Very truly yours,

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

 

 

/s/ Nancy Walker

 

Nancy Walker

Paralegal

 

 

BT

 

2

--------------------------------------------------------------------------------